1. It is the general rule that the manner in which an accused is brought before a court does not impair its jurisdiction to try him.
2. Ground 4 assigns error because the court without a written request failed to charge more fully on the law of abandonment of children. In the absence of a timely written request, the charge was full and sufficient.
3. The evidence was sufficient to support the verdict. The court did not err in overruling the motion for new trial.
                        DECIDED OCTOBER 22, 1941.
The defendant was convicted in the city court of Statesboro of the offense of abandonment. He moved for a new trial on the usual general grounds and by amendment on five additional grounds. The court overruled the motion, and the defendant excepted.
Special grounds 1 and 2 assign error because of the admission of evidence to prove the allegations of the accusation, for the reason that the defendant had been illegally arrested and was not legally within the custody of the court for trial. Grounds 3 and 4 complain because the court failed to charge that if the accused had been illegally arrested and brought into court for trial, the jury should acquit him regardless of the sufficiency of the evidence produced, on the ground that the court, because of the illegal arrest, was without authority to try the defendant. So far as these four grounds are involved, and so far as the general grounds are concerned with this point, we will treat them together. "The manner in which accused is brought before the court . . is ordinarily immaterial in so far as jurisdiction over him is concerned." 22 C. J. S. 236, § 144. Humphrey v. State,46 Ga. App. 720 (169 S.E. 53); Ham v. State, 22 Ala. App. 582
(118 So. 241); People v. Groves, 63 Cal. App. 709
(219 P. 1033). "The illegal arrest of one charged with crime is no bar to his prosecution if all other elements necessary to give a court jurisdiction to try accused are present." Commonwealth v.
Gorman, 288 Mass. 294 (192 N.E. 618, 96 A.L.R. 977). "A conviction in such a case [is] unaffected by such unlawful arrest." 22 C. J. S. 237, § 144; *Page 107 
People v. Decker, 156 Misc. 156 (282 N. Y. Supp. 176). We thinkHumphrey v. State, supra, correctly sets out the general rule, and that which is controlling in the present case.
Headnotes 2 and 3 need no elaboration.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.